UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C., 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Exact Name of Registrant as specified in its charter State or other Jurisdiction of Incorporation IRS Employer Identification Number 1-12609 PG&E Corporation California 94-3234914 1-2348 Pacific Gas and Electric Company California 94-0742640 Pacific Gas and Electric Company 77 Beale Street P.O. Box 770000 San Francisco, California 94177 PG&E Corporation One Market, Spear Tower Suite 2400 San Francisco, California 94105 Address of principal executive offices, including zip code Pacific Gas and Electric Company (415) 973-7000 PG&E Corporation (415) 267-7000 Registrant's telephone number, including area code Indicate by check mark whether each registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) have been subject to such filing requirements for the past 90 days.[X] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). PG&E Corporation [X] Yes [] No Pacific Gas and Electric Company: [] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. PG&E Corporation: [X] Large accelerated filer [] Accelerated Filer [] Non-accelerated filer [] Smaller reporting company Pacific Gas and Electric Company: [] Large accelerated filer [] Accelerated Filer [X] Non-accelerated filer [] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). PG&E Corporation: [] Yes [X] No Pacific Gas and Electric Company: [] Yes [X] No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock Outstanding as of April 30, 2010: PG&E Corporation Pacific Gas and Electric Company PG&E CORPORATION AND PACIFIC GAS AND ELECTRIC COMPANY, FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2010 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PG&E Corporation Condensed Consolidated Statements of Income 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 6 Pacific Gas and Electric Company Condensed Consolidated Statements of Income 8 Condensed Consolidated Balance Sheets 9 Condensed Consolidated Statements of Cash Flows 11 NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: Organization and Basis of Presentation 13 NOTE 2: New and Significant Accounting Policies 13 NOTE 3: Regulatory Assets, Liabilities, and Balancing Accounts 15 NOTE 4: Debt 18 NOTE 5: Equity 19 NOTE 6: Earnings Per Share 20 NOTE 7: Derivatives and Hedging Activities 22 NOTE 8: Fair Value Measurements 26 NOTE 9: Related Party Agreements and Transactions 32 NOTE 10: Resolution of Remaining Chapter 11 Disputed Claims 32 NOTE 11: Commitments and Contingencies 33 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview 39 Cautionary Language Regarding Forward-Looking Statements 41 Results of Operations 42 Liquidity and Financial Resources 47 Contractual Commitments 51 Capital Expenditures 51 Off-Balance Sheet Arrangements 52 Contingencies 52 Regulatory Matters 52 Environmental Matters 53 Other Matters 55 Risk Management Activities 56 Critical Accounting Policies 58 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 58 ITEM 4. CONTROLS AND PROCEDURES 58 PART II. OTHER INFORMATION ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 59 ITEM 5. OTHER INFORMATION 59 ITEM 6. EXHIBITS 60 2 PART I.FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PG&E CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended March 31, (in millions, except per share amounts) Operating Revenues Electric $ $ Natural gas Total operating revenues Operating Expenses Cost of electricity Cost of natural gas Operating and maintenance Depreciation, amortization, and decommissioning Total operating expenses Operating Income Interest income 2 9 Interest expense ) ) Other (expense) income, net (6 ) 18 Income Before Income Taxes Income tax provision Net Income Preferred dividend requirement of subsidiary 3 3 Income Available for Common Shareholders $ $ Weighted Average Common Shares Outstanding, Basic Weighted Average Common Shares Outstanding, Diluted Net Earnings Per Common Share, Basic $ $ Net Earnings Per Common Share, Diluted $ $ Dividends Declared Per Common Share $ $ See accompanying Notes to the Condensed Consolidated Financial Statements. 3 PG&E CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Balance At March 31, December 31, (in millions) ASSETS Current Assets Cash and cash equivalents $ $ Restricted cash Accounts receivable: Customers (net of allowance for doubtful accounts of $69 million in 2010 and $68 million in 2009) Accrued unbilled revenue Regulatory balancing accounts Inventories: Gas stored underground and fuel oil 59 Materials and supplies Income taxes receivable Prepaid expenses and other Total current assets Property, Plant, and Equipment Electric Gas Construction work in progress Other 14 14 Total property, plant, and equipment Accumulated depreciation ) ) Net property, plant, and equipment Other Noncurrent Assets Regulatory assets Nuclear decommissioning funds Income taxes receivable Other Total other noncurrent assets TOTAL ASSETS $ $ See accompanying Notes to the Condensed Consolidated Financial Statements. 4 PG&E CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Balance At March 31, December 31, (in millions, except share amounts) LIABILITIES AND EQUITY Current Liabilities Short-term borrowings $ $ Long-term debt, classified as current Energy recovery bonds, classified as current Accounts payable: Trade creditors Disputed claims and customer refunds Regulatory balancing accounts Other Interest payable Income taxes payable Deferred income taxes Other Total current liabilities Noncurrent Liabilities Long-term debt Energy recovery bonds Regulatory liabilities Pension and other postretirement benefits Asset retirement obligations Deferred income taxes Other Total noncurrent liabilities Commitments and Contingencies Equity Shareholders’ Equity Preferred stock, no par value, authorized 80,000,000 shares, $100 par value, authorized 5,000,000 shares, none issued - - Common stock, no par value, authorized 800,000,000 shares, issued 371,222,918 common and 480,848 restricted shares in 2010 and issued 370,601,905 common and 670,552 restricted shares in 2009 Reinvested earnings Accumulated other comprehensive loss ) ) Total shareholders’ equity Noncontrolling Interest – Preferred Stock of Subsidiary Total equity TOTAL LIABILITIES AND EQUITY $ $ See accompanying Notes to the Condensed Consolidated Financial Statements. 5 PG&E CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, (in millions) Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization, and decommissioning Allowance for equity funds used during construction ) ) Deferred income taxes and tax credits, net Other changes in noncurrent assets and liabilities ) ) Effect of changes in operating assets and liabilities: Accounts receivable Inventories 59 Accounts payable 87 ) Income taxes receivable/payable 69 Regulatory balancing accounts, net ) ) Other current assets 35 32 Other current liabilities ) ) Other 26 2 Net cash provided by operating activities Cash Flows from Investing Activities Capital expenditures ) ) Decrease in restricted cash 4 11 Proceeds from sales of nuclear decommissioning trust investments Purchases of nuclear decommissioning trust investments ) ) Other 9 7 Net cash used in investing activities ) ) Cash Flows from Financing Activities Borrowings under revolving credit facility - Repayments under revolving credit facility - ) Net issuance of commercial paper, net of discount of $2 million in 2009 96 Proceeds from issuance of long-term debt, net of discount and issuance costs of $16 million in 2009 - Long-term debt matured or repurchased - ) Energy recovery bonds matured ) ) Common stock issued 10 96 Common stock dividends paid ) ) Other 6 (1 ) Net cash provided by financing activities Net change in cash and cash equivalents ) 52 Cash and cash equivalents at January 1 Cash and cash equivalents at March 31 $ $ 6 Supplemental disclosures of cash flow information Cash received (paid) for: Interest, net of amounts capitalized $ ) $ ) Income taxes, net - Supplemental disclosures of noncash investing and financing activities Common stock dividends declared but not yet paid $ $ Capital expenditures financed through accounts payable Noncash common stock issuances - 33 See accompanying Notes to the Condensed Consolidated Financial Statements. 7 PACIFIC GAS AND ELECTRIC COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended March 31, (in millions) Operating Revenues Electric $ $ Natural gas Total operating revenues Operating Expenses Cost of electricity Cost of natural gas Operating and maintenance Depreciation, amortization, and decommissioning Total operating expenses Operating Income Interest income 2 9 Interest expense ) ) Other (expense) income, net (6
